DETAILED ACTION
Allowable Subject Matter


Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
A battery unit mounting structure of an electric vehicle, comprising: a floor panel; a pair of right-and-left floor frames provided below the floor panel, each of which forms a closed-cross section extending longitudinally cooperatively with the floor panel; and a battery unit supporting plural battery modules and mounted at the pair of floor frames, wherein said battery unit comprises the battery modules and a battery case storing the plural battery modules and attached to said pair of floor frames, and
mounting rigidity of part of said plural battery modules mounted at said battery case is set to be lower than that of other part of the plural battery modules mounted at the battery case so as to lower a peak of vibration amplitude which is defined as a vibration width, in a vertical direction, of an end portion, in a vehicle width direction, of the plural battery modules in a case where said floor panel vibrates at a frequency of 20 - 50Hz and said plural battery modules roll around an axial line which extends in a vehicle .
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/JAMES J TRIGGS/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JOHN D WALTERS/Primary Examiner, Art Unit 3618